      Case 4:21-cv-00269 Document 1 Filed on 01/27/21 in TXSD Page 1 of 10




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IMICUK LOYUK,                                  §
      Plaintiff,                                §
                                                §
 v.                                             §             CIVIL ACTION NO. 4:21-cv-269
                                                §
 SER JOBS FOR PROGRESS OF THE                   §
 TEXAS GULF COAST, INC.                         §
      Defendant.                                §                          JURY DEMANDED

                         PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, IMICUK LOYUK (“Plaintiff”), files this Original Petition complaining of

Defendant, SER JOBS FOR PROGRESS OF THE TEXAS GULF COAST, INC. (hereinafter

“Defendant” or “SER”), and for such cause of action would respectfully show the Court as follows:

                                      I.     INTRODUCTION

       1.     This action is filed under Title VII of the Civil Rights Act of 1964 (Title VII – 42

U.S.C. 2000e), 42 U.S.C. § 1981 (“Section 1981”), and the Texas Commission on Human Rights

Act (TCHRA – Tex. Lab. Code Ann §§21.001-.262) for unlawful employment practices by Ms.

Loyuk’s former employer SER for race discrimination, hostile work environment, and retaliation

culminating in the unlawful termination of her employment.

       2.     Plaintiff seeks equitable relief, back and future pay, lost benefits, reinstatement,

liquidated, compensatory and punitive damages, and any and all other damages allowed for

violations of Title VII, Section 1981, and the TCHRA.

       3.     Plaintiff demands a jury on all issues triable to a jury.

                                II.        PARTIES & SERVICE

       4.     Plaintiff Imicuk Loyuk is an individual residing in the State of Texas. Plaintiff is a

former employee of Defendant.

                                                                                         Page 1 of 10
      Case 4:21-cv-00269 Document 1 Filed on 01/27/21 in TXSD Page 2 of 10




       5.      Defendant SER is a Texas corporation doing business in Texas and may be served

with process by serving its registered agent, Sheroo Mukhtiar, 1710 Telephone Road, Houston,

TX 77023.

       6.      At all material times, Defendant has been an employer within the meaning of Title

VII, Section 1981, and TCHRA.

                            III.       JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction in this case pursuant to 28 U.S.C. § 1331

and 1343.

       8.      Defendant employs the requisite number of employees for coverage under the

relevant federal acts upon which Plaintiff’s claims are based.

       9.      Venue is proper in the Southern District of Texas under 28 U.S.C. § 1391(b)

because a substantial part of the events or omissions giving rise to these causes of action occurred

in the Southern District of Texas.

                               IV.        BACKGROUND FACTS

       10.     Plaintiff, a black woman, began her employment with SER Jobs in September of

2013 as a Career Coach. She worked her way to Workforce Development Lead, followed by

Program Coordinator and ultimately landed a promotion as Client Engagement & Special Projects

Manager in late 2017. However, her promotion was not met with welcomed arms; she quickly

learned that from the time of the offer to become manager, she faced race-based pay disparity.

       11.     In December of 2017, shortly after receiving the offer to become a manager,

Plaintiff had a conversation with Vanessa Ramirez, Chief Programs Officer, regarding her salary

in which Plaintiff disclosed that she wanted to make sure she was being paid comparably to other

similarly situated managers. She had previously had conversations with managers and was



                                                                                         Page 2 of 10
      Case 4:21-cv-00269 Document 1 Filed on 01/27/21 in TXSD Page 3 of 10




concerned that the offer she received was significantly lower than that of her non-black

management peers.

        12.    Plaintiff confirmed that other non-black managers were offered manager positions

at significantly higher rates than what she was offered and in fact, a newer manager who was hired

after her promotion to the position received a higher starting rate. While SER had started Plaintiff

at $52,000 when she became a manager, other non-black managers received starting offers of

$60,000 or more.

        13.    In late 2018, Plaintiff was called into the CEO, Sheroo Mukhtiar’s office for a

meeting. During that meeting, Muhktiar asked Plaintiff why she seemed perpetually angry.

Plaintiff was shocked; she had been nothing but professional in her work and interactions with

management, subordinates, and everyone at work. Plaintiff excelled in her role and duties as the

Manager of Special Projects, worked long hours, was highly respected by her team, and never had

conflicts with anyone. Yet, Muhktiar insisted on presenting Plaintiff as angry despite having no

evidence to support her contention. When Plaintiff pressed Muhktiar and asked for examples of

the alleged anger, Ms. Muhktiar could not provide any.

        14.    The microaggressions against Plaintiff continued in 2019. During numerous

manager meetings, Plaintiff was constantly treated with hostility when she voiced concerns about

any proposed projects or ideas. Plaintiff wasn’t the only one to notice the hostile treatment against

her. Other managers often noticed and mentioned to Plaintiff that they noticed she was treated

differently.

        15.    Plaintiff also found out that the CEO, Mukhtiar, was spreading negative

information about her to fellow colleagues. A former manager, Mansi Mehta, told Plaintiff that

the CEO told her during her onboarding process that Plaintiff was not to be trusted, and that Mehta



                                                                                          Page 3 of 10
      Case 4:21-cv-00269 Document 1 Filed on 01/27/21 in TXSD Page 4 of 10




should be careful around Plaintiff.

       16.     While other non-black managers are treated with respect, offered a space in which

to present their ideas and fully supported in all of their needs, Plaintiff, a black manager, is

constantly battling red tape from leadership, dismissed as having invalid concerns, treated with

hostility, ignored when she makes important requests, and burdened with projects outside the scope

of her duties and responsibilities.

       17.     Defendant sought to stereotype Plaintiff as an “angry black woman” who was

allegedly “difficult,” “unapproachable,” and “angry”, and as a result, Plaintiff was subjected to a

racially hostile work environment. The angry black woman trope is rooted in slave history when

black female slaves where characterized as aggressive, dominant, and masculine. The stereotype

was replicated in films and literature throughout the early part of the twentieth century, and

ultimately cultivated a stereotype that black women are too loud, too opinionated, too negative,

too rude, and too aggressive. In the post 1960’s era, the angry black woman trope has resulted in

black women facing discrimination in the workplace; this is most prevalent when it comes to black

women in positions of power and authority, such as management positions.

       18.     On November 7, 2019, Plaintiff met with Yazmin Guerra, Joanie Wentz, Olga

Rodriguez, and Sheroo Mukhtiar. Plaintiff indicated she felt that she was being treated differently.

Rodriguez responded by saying it was because Plaintiff allegedly had a “difficult personality.”

Joanie Wentz shared that she had witnessed the differential and hostile treatment toward Plaintiff

as compared to her counterparts. Following the meeting on November 12, 2019, Plaintiff submitted

a written complaint to HR stating that she felt that race was behind the differential treatment and

hostile work environment.

       19.     After retaining counsel to protect her interests and requesting her personnel file,



                                                                                         Page 4 of 10
      Case 4:21-cv-00269 Document 1 Filed on 01/27/21 in TXSD Page 5 of 10




Plaintiff’s counsel was advised to tell Plaintiff “to get back to work” and retaliatorily sent home

pending an alleged “investigation into her claims.” Plaintiff proceeded to file a Charge of

Discrimination with the Equal Employment Opportunity Commission.

       20.     Defendant continued engaging in illegal activity when it notified employees that

Plaintiff was sent home on administrative leave sending a chilling effect throughout the office and

Plaintiff’s team. SER later told the same employees that Plaintiff was sent home for alleged

violations of “attorney client privilege.”

       21.     Defendant also sought to take away Plaintiff’s vacation time by stating that it was

“applied” to her forced administrative leave.

       22.     The retaliation and hostile work environment continued for several months and on

or about June 29, 2020, Plaintiff was retaliatorily and pretextually terminated for having

complained about race discrimination and filing a charge of discrimination with the EEOC.

                                  V.         CAUSES OF ACTION

COUNT 1 – DISCRIMINATION IN VIOLATION OF §1981

       23.     Plaintiff reasserts and incorporates by reference all of the above numbered

paragraphs.

       24.     The Civil Rights Act of 1866 prohibits discrimination against an individual because

of that persons’ race. See 42 U.S.C. § 1981.

       25.     Pursuant to 42 U.S.C. § 1981, Plaintiff pleads a cause of action for racial

discrimination.

       26.     Defendant SER intentionally discriminated against Plaintiff by paying her less than

similarly situated non-black managers, treating her differently than her non-black colleagues,

stereotyping her as an “angry black woman,” and denying Plaintiff equal terms and conditions of



                                                                                        Page 5 of 10
     Case 4:21-cv-00269 Document 1 Filed on 01/27/21 in TXSD Page 6 of 10




employment.

COUNT 2 – RETALIATION IN VIOLATION OF §1981

       27.    Plaintiff reasserts and incorporates by reference all of the above numbered

paragraphs.

       28.    The Civil Rights Act of 1866 prohibits retaliation against an individual who

engages in protected activity. See 42 U.S.C. § 1981.

       29.    Pursuant to 42 U.S.C. § 1981, Plaintiff pleads a cause of action for retaliation.

       30.    Defendant SER retaliated against Plaintiff when it sent her home for two months

after having engaged in protected activity, when it sought to remove her vacation for having been

on a forced administrative leave, and when it wrongfully terminated her for complaining about

race discrimination and filing a charge of discrimination with the EEOC.

COUNT 3 – DISCRIMINATION IN VIOLATION OF TITLE VII

       31.    Plaintiff reasserts and incorporates by reference all of the above numbered

paragraphs.

       32.    The Civil Rights Act of 1964 prohibits employers from discriminating against

employees because of that individual’s race. See 42 U.S.C. § 2000e et seq.

       33.    Pursuant to 42 U.S.C. § 2000e et seq., Plaintiff pleads a cause of action for racial

discrimination against SER.

       34.    Defendant SER intentionally discriminated against Plaintiff by paying her less than

similarly situated non-black managers, treating her differently than her non-black colleagues,

stereotyping her as an “angry black woman,” and denying Plaintiff equal terms and conditions of

employment.




                                                                                        Page 6 of 10
      Case 4:21-cv-00269 Document 1 Filed on 01/27/21 in TXSD Page 7 of 10




COUNT 4 – RETALIATION IN VIOLATION OF TITLE VII

        35.    Plaintiff reasserts and incorporates by reference all of the above numbered

paragraphs.

        36.    The Civil Rights Act of 1964 prohibits retaliation against an individual who

engages in protected activity. See 42 U.S.C. § 2000e et seq.

        37.    Pursuant to 42 U.S.C. § 2000e et seq., Plaintiff pleads a cause of action for

retaliation.

        38.    Defendant SER retaliated against Plaintiff when it sent her home for two months

after having engaged in protected activity, when it sought to remove her vacation for having been

on a forced administrative leave, and when it wrongfully terminated her for complaining about

race discrimination and filing a charge of discrimination with the EEOC.

COUNT 5 – VIOLATIONS OF TITLE VII – HOSTILE WORK ENVIRONMENT

        39.    Plaintiff reasserts and incorporates by reference all of the above numbered

paragraphs.

        40.    The Civil Rights Act of 1964 prohibits employers from harassing employees

because of that individual’s race. See 42 U.S.C. §2000e et seq.

        41.    Pursuant to 42 U.S.C. §2000e et seq., Plaintiff pleads a cause of action for race

based hostile work environment.

        42.    Defendant SER engaged in harassment against Plaintiff, a black woman, by

creating a racially hostile work environment. Similarly situated non-black employees did not

experience the continued harassment and discrimination that Plaintiff experienced.

        43.    The effect of these practices was to terminate Plaintiff from SER.




                                                                                      Page 7 of 10
      Case 4:21-cv-00269 Document 1 Filed on 01/27/21 in TXSD Page 8 of 10




COUNT 6 - DISCRIMINATION IN VIOLATION OF TCHRA

        44.        Plaintiff reasserts and incorporates by reference all of the above numbered

paragraphs.

        45.        The Texas Commission on Human Rights Act prohibits employers from harassing

employees because of that individual’s race. See Tex. Lab. Code Ann. §§21.001 - .262.

        46.        Pursuant to Tex. Lab. Code Ann. §§21.001 - .262, Plaintiff pleads a cause of action

for race discrimination.

        47.        Defendant SER intentionally discriminated against Plaintiff by paying her less than

similarly situated non-black managers, treating her differently than her non-black colleagues,

stereotyping her as an “angry black woman,” and denying Plaintiff equal terms and conditions of

employment.

COUNT 7 – RETALIATION IN VIOLATION OF TCHRA

        48.        Plaintiff reasserts and incorporates by reference all of the above numbered

paragraphs.

        49.        The Texas Commission on Human Rights Act prohibits retaliation for engaging in

protected activity. See Tex. Lab. Code Ann. §§21.001 - .262.

        50.        Pursuant to Tex. Lab. Code Ann. §§21.001 - .262, Plaintiff pleads a cause of action

for retaliation.

        51.        Defendant SER retaliated against Plaintiff when it sent her home for two months

after having engaged in protected activity, when it sought to remove her vacation for having been

on a forced administrative leave, and when it wrongfully terminated her for complaining about

race discrimination and filing a charge of discrimination with the EEOC.




                                                                                           Page 8 of 10
      Case 4:21-cv-00269 Document 1 Filed on 01/27/21 in TXSD Page 9 of 10




                              VI.         CONDITIONS PRECEDENT

        52.     All conditions precedent to Plaintiff’s request for relief have been performed, have

occurred, or have been excused.

                             VII.        DEMAND FOR JURY TRIAL

        53.     Plaintiff requests trial by jury on all claims.

                                    VIII.         DAMAGES

        54.     Plaintiff is entitled to an award of actual and compensatory damages in an amount

that exceeds the minimum jurisdictional limits of this Court. These include her past and future loss

of higher wages, raises, and/or bonuses. Plaintiff also seeks an award of damages for her mental

anguish and the loss she has suffered and continues to suffer.

        55.     Further, because the Defendant’s acts and omissions were committed with malice

and/or with reckless disregard of the consequences, they justify imposition of exemplary damages

in addition to the compensatory damages to which Plaintiff is entitled. A reasonable amount for

exemplary damages in this case should take into consideration the need to deter future conduct of

this type.

        56.     Plaintiff also seeks compensation for the out of pocket expenses, attorneys’ fees,

and costs of Court she will have incurred in this action.

        57.     Plaintiff believes that a jury should put a dollar value on these damages after it hears

the evidence.

                                        IX.        PRAYER

        For these reasons, Plaintiff prays that Defendant be cited to appear and answer herein and

that this case be advanced for trial before a jury, and that on final hearing this Court grant the

following relief:



                                                                                            Page 9 of 10
Case 4:21-cv-00269 Document 1 Filed on 01/27/21 in TXSD Page 10 of 10




 a. enter a judgment that Defendant’s acts and practices, as set forth herein, are in violation
    of the laws of the United States and the State of Texas;

 b. enter preliminary and permanent relief enjoining the discriminatory conduct necessary
    to end Defendant’s discriminatory practices and prevent current and future harm to the
    Plaintiff;

 c. award Plaintiff her lost wages, including back pay, front pay, lost fringe benefits, and
    including without limitation, any lost benefits that Plaintiff would have otherwise
    received but for the discrimination;

 d. award Plaintiff compensatory and punitive damages;

 e. award Plaintiff the cost of this action, including the fees and costs of experts, together
    with reasonable attorneys’ fees;

 f. grant Plaintiff such other and further relief that this Court finds necessary and proper.



                                           Respectfully submitted,
                                           MONTY & RAMIREZ LLP
                                           /s/ Laura Hernandez
                                           LAURA HERNANDEZ
                                           Monty & Ramirez LLP
                                           Texas SBN: 24100107
                                           Federal Bar No.: 2935637
                                           150 W. Parker Road, 3rd Floor
                                           Houston, TX 77076
                                           Ph.:281-493-5529
                                           Fax: 281-493-5983
                                           lhernandez@montyramirezlaw.com
                                           ATTORNEY FOR PLAINTIFF




                                                                                  Page 10 of 10
